Citation Nr: 0017469	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-19 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left jaw disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that the veteran's 
claim for service connection for left jaw disability was not 
well grounded.

In a July 1999 decision, the Board found that the veteran had 
presented a well-grounded claim for service connection for a 
left jaw disability, and remanded the claim for initial 
merits adjudication by the RO.  In August 1999, the RO 
adjudicated this claim for service connection for left jaw 
disability on the merits and subsequently returned the case 
to the Board for further appellate consideration. 

The Board notes that the veteran has raised the issue of 
entitlement to service connection for PTSD, which was denied 
by rating decision of April 1998.  On May 4, 1998, the 
veteran was notified of this rating decision and his 
appellate rights.  However, he did not enter a notice of 
disagreement within one year of such notice.  In June 1999, 
the veteran submitted an application to reopen a claim for 
service connection for PTSD.  By rating decision in March 
2000, the RO denied service connection for PTSD (apparently 
on the merits, without findings regarding whether new and 
material evidence had been submitted to reopen the prior 
final May 1998 rating decision denial).  The issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for PTSD, or a claim for service 
connection for PTSD on the merits, is not in appellate 
status, as no notice of disagreement has been received 
following the March 2000 denial, in order to initiate an 
appeal from the RO's decision.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  


FINDING OF FACT

The veteran did not sustain a left jaw injury in service.


CONCLUSION OF LAW

A left jaw disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed.  The veteran was 
afforded a dental examination in September 1997.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran contends that his current left jaw disability was 
incurred in service when he was hit in the jaw with a wrench 
by men who were working to undo a fuel pipeline.  He contends 
that this injury resulted in pain, teeth knocked loose, and a 
laceration.  He reported that he did not seek medical 
attention at that time but later in service reported the 
injury to a medic. 

In its decision of July 1999, the Board found that the 
veteran had presented a well-grounded claim for service 
connection for a left jaw disability.  The VA dental examiner 
in September 1997 commented that the veteran had a problem 
with his left temporomandibular joint (malocclusion, missing 
teeth, muscle tenderness), which "would be consistent with 
the traumatic injury [the veteran] sustained."  The examiner 
noted that if the mandibular were fractured and untreated, it 
would explain the current malocclusion. That determination 
was based on the veteran's reported history, which was 
assumed to be credible (for well-groundedness purposes).  
Based on the September 1997 VA examiner's statement, the 
Board found the claim to be well grounded and remanded for 
adjudication of the claim on the merits.

Turning to the merits of the veteran's claim, the Board finds 
that the evidence of record does not corroborate his 
reporting in August 1997 (in his claim) and September 1997 
(at a VA examination) of the incurrence of an in-service 
injury to the left jaw.  The veteran indicated that, while on 
guard duty in Vietnam, he came upon a Vietnamese citizen (in 
his claim), later described as some men (at a VA examination) 
attempting to undo parts of a pipeline.  The veteran does not 
indicate what month or year this event allegedly occurred.  
The veteran reported that he was hit on the left mandible 
with a wrench, resulting in the teeth on his left side being 
knocked loose.  He stated that he was unconscious when his 
sergeant  found him, that he was bleeding from the mouth but 
was not hospitalized, that he did not seek medical attention 
at that time, and that he did not see a dentist until three 
years later, after service.  

The service medical record evidence does not support the 
veteran's claim regarding incurrence of an in-service injury 
to the left jaw.  The Board finds it significant that the 
veteran's service medical records, including his December 
1970 separation examination, contain no complaints of or 
references to a left jaw injury or abnormality.  While the 
veteran stated at the VA examination that he did not 
initially seek treatment for a left jaw injury, he also 
reported that he later saw a medic about the problem.  Even 
this reported visit to the medic, however, is not reflected 
in the service medical records.  The Board notes that, during 
his service in Vietnam, the veteran often sought medical 
treatment for other conditions, with at least 17 entries of 
treatment or examination, not including the service 
separation examination.  However, during those visits there 
is no indication that he complained of or made any references 
to a left jaw problem.  

The Board finds it highly significant that a December 1970 
service separation examination report noted no history of 
left jaw or dental trauma, found the veteran's head, face, 
and mouth to be normal, and indicated no dental defects.  At 
that examination, the veteran wrote that he felt good.  A VA 
dental examination received in January 1972 notes no dental 
trauma, and that the veteran had 3 missing teeth, two of 
which were extracted before service and one which (UL 13) was 
extracted at Fort Lewis, Washington. 

In this case, there is no medical evidence of the existence 
of left jaw disability until September 1997, which is well 
over 26 years after service separation.  The veteran now, 
many years after service, claims that he incurred a left jaw 
injury in service.  In March 1997, he filed with VA an 
application for compensation, but did not indicate a left jaw 
injury.  In August 1997, he claimed service connection for a 
left jaw and dental problems.  At that time he reported that 
he was hit in the mouth by a Vietnamese he had caught 
stealing gas from a pipeline.  There is no evidence of 
complaints, diagnosis, or treatment of a left jaw disability 
after service separation.  While the veteran claims that he 
was seen by a dentist 3 years after service, he has not 
presented such private dental treatment records.  VA 
outpatient treatment records dated in 1996 and 1997 are 
negative for complaints pertaining to left jaw disability. 

With regard to the September 1997 VA dental examination 
opinion that the veteran's current temporomandibular joint 
disorders were "consistent with" a reported traumatic 
injury, the history relied upon by the VA dental examiner 
appears to have been based exclusively on the recollections 
of the veteran many years after the fact, and as such are 
only as good as the veteran's own lay statements, which, 
uncorroborated by the service medical record evidence and 
post-service treatment evidence, the Board finds not to be 
credible.  The veteran's claim of a left jaw injury in 
service has not been verified by competent evidence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is not bound to accept medical 
opinions, such as the VA dental opinion, which is based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Boggs v. West, 11 Vet. 
App. 334, 340 (1998) (Court upheld a Board finding that a VA 
opinion had no probative value as to the question whether the 
veteran's current disorder was incurred or aggravated in 
service).  The Court has held that, while an examiner can 
render a current diagnosis based upon his examination of the 
veteran, without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  In this case, the fact of a left jaw injury in 
service has not been verified.

With regard to the veteran's contentions that his currently 
diagnosed left jaw disability is causally related to a 
claimed jaw injury in service, lay affiants lack the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion of medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board also notes that, at the 
September 1997 VA dental examination, the veteran reported 
that a dentist he visited 3 years after service informed him 
that he must have suffered a fractured mandible in service.  
He also reported that he had been told two years prior to the 
VA examination that he had a problem with his occlusion and 
that his mandible must have been fractured.  With regard to 
such reporting, however, the Court has held that a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 
  
After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's contention or a finding that his currently 
diagnosed left jaw disorder was incurred in or aggravated by 
service.  The Board finds the veteran's reports and testimony 
of a left jaw injury in service not to be credible.  His 
recent assertions and testimony of a left jaw injury in 
service are not supported by the service medical record 
evidence and are not corroborated by the postservice medical 
evidence.  For these reasons, the Board must find that 
service connection for left jaw disability as incurred or 
aggravated during active service is not warranted, as the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any reasonable doubt with regard to 
the issue on appeal, as the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for a left jaw disability is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

